Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 JOSHUA KRAKOW, an individual,                             CIVIL ACTION

                        Plaintiff,
                                                           Case No. 2:19-cv-312
 v.
                                                           Judge:
 DOWNTOWN HOUSE OF PIZZA, LLC, a
 Florida limited liability company,                        Mag. Judge:

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, JOSHUA KRAKOW (“KRAKOW” or “Plaintiff”), by and

through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Americans with Disabilities Act (ADAAA) and

the Florida Civil Rights Act (FCRA) for (1) disability discrimination in violation of the ADAAA,

(2) disability discrimination in violation of the FCRA, (3) retaliation in violation of the ADAAA,

and (4) retaliation in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, JOSHUA KRAKOW (“KRAKOW”) is an individual and a resident

of Florida who currently resides, and at all material times resided, in Lee County, Florida.

       3.      Defendant, DOWNTOWN HOUSE OF PIZZA, LLC (“DOWNTOWN”) is a

Florida limited liability company that employed KRAKOW in Lee County, Florida.




                                                 1
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 2 of 13 PageID 2



       4.      At all material times, DOWNTOWN employed greater than fifteen (15)

employees.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over KRAKOW’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in Lee County, and DOWNTOWN conducts business in, and some

or all of the events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within

the Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since Lee County is within the Fort Myers Division.

       8.      KRAKOW received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on February 22, 2019 and the instant Complaint

is filed within the time frame required under the law. (A true and accurate copy of the Notice of

Right to Sue is attached as Exhibit A.)

                                  GENERAL ALLEGATIONS

       9.      KRAKOW began his employment with DOWNTOWN in November 2017 and

was employed as a restraint hand.

       10.     KRAKOW always performed his assigned duties in a professional manner and was

very well qualified for his position, despite being a qualified person with a disability.

       11.     KRAKOW is an amputee and thus has severe impairments of his musculo-skeletal

systems, which impacts his ability to perform major life activities, such as moving.




                                                  2
 Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 3 of 13 PageID 3



         12.    KRAKOW has a history of these impairments that limits major bodily functions

and several major life activities. KRAKOW’s impairments qualify as a disability as that term is

defined under 28 C.F.R. §36.104(iii).

         13.    Shortly after being hired, KRAKOW began to become subject to discrimination

on the basis of his disability.

         14.    Specifically, KRAKOW’s co-worker, in the presence of a supervisor, would wrap

pizza dough around his prosthesis, which his co-workers found funny because KRAKOW could

not feel it and did not notice the dough for an extended period of time.

         15.    Another co-worker would take photos of this and also of KRAKOW’s attempts to

squat to pick things up, which his co-workers found funny because KRAKOW cannot squat the

way a non-amputee can.

         16.    Also, the supervisor would mock KRAKOW’s disability, despite KRAKOW’s

objections to the same.

         17.    When KRAKOW would object, the harassment only worsened.

         18.    Often retaliation and harassment was done via a group text message with the

Defendant’s employees.

         19.    In those text messages, which included Defendant’s managers, KRAKOW was

referred to as a “pussy ass gimp,” “the fuking [sic] cripple,” “gimpy” and “a 1 legged, annoy af

dude.”

         20.    KRAKOW was also told: “Your [sic] not as smart as you think…. If you were,

you’d still have 2 legs.”




                                                 3
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 4 of 13 PageID 4



       21.     As a result of the intolerable workplace conditions, KRAKOW contacted the

Defendant’s owner to report the severe and pervasive harassment, indicating that KRAKOW

would have to resign if this continued.

       22.     In response, the Defendant’s owner refused to listen to KRAKOW and informed

him that it sounded like he was quitting so he considered KRAKOW to have resigned. The

Defendant terminated KRAKOW on May 31, 2018.

       23.     Later that same day, and in reference to the settlement KRAKOW received as a

result of the motorcycle accident that left him an amputee, his supervisor then texted KRAKOW

that “eventually you will run out of limbs.”

       24.     KRAKOW was further told in a text message that it was a good thing he resigned

because “[his] 1 leg to stand on would get kicked out,” and that “when a cripple joins in its [sic]

nothing but laughs.”

       25.     At all material times, the Defendant was aware of KRAKOW’s disabilities, which

are the bases for its discriminatory employment practices toward him.

    COUNT I – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, AS
                               AMENDED

       26.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       27.     At all relevant times, KRAKOW was an individual with a disability within the

meaning of the ADAAA.

       28.     Specifically, KRAKOW has physical impairments that substantially limit one or

more major life activities and bodily functions, has a record of the impairment, and is regarded by

the Defendant as having such impairments.




                                                4
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 5 of 13 PageID 5



       29.     KRAKOW is a qualified individual with disabilities as that term is defined in the

ADAAA.

       30.     KRAKOW is an individual who, with or without reasonable accommodation, at

all relevant times could perform the essential functions of the job with DOWNTOWN.

       31.     At all material times, KRAKOW was an employee and DOWNTOWN was his

employer covered by and within the meaning of the ADAAA.

       32.     DOWNTOWN was made aware and was aware of KRAKOW’s disabilities,

which qualify under the ADAAA.

       33.     DOWNTOWN discriminated against KRAKOW with respect to the terms,

conditions, and privileges of employment because of his disabilities.

       34.     DOWNTOWN conducted itself with malice or with reckless indifference to

KRAKOW’s federally protected rights.

       35.     DOWNTOWN discriminated against KRAKOW in violation of the ADAAA by

interfering with his enjoyment of all benefits, privileges, terms, and conditions of his employment.

       36.     The conduct of DOWNTOWN altered the terms and conditions of KRAKOW’s

employment and KRAKOW suffered negative employment action in the form of discipline and

termination.

       37.     As a direct and proximate result of the violations of the ADAAA, as referenced and

cited herein, KRAKOW has lost all of the benefits and privileges of his employment and has been

substantially and significantly injured in his career path that was anticipated from his employment.

       38.     As a direct and proximate result of the violations of the ADAAA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

KRAKOW is entitled to all relief necessary to make him whole.



                                                 5
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 6 of 13 PageID 6



          39.      As a direct and proximate result of the Defendant’s actions, KRAKOW has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

          40.      KRAKOW has exhausted his administrative remedies and this count is timely

brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all disability

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had he maintained his position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

   COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- DISABILITY
                            DISCRIMINATION




                                                      6
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 7 of 13 PageID 7



        41.    Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

        42.    At all relevant times, KRAKOW was an individual with a disability within the

meaning of the FCRA.

        43.    Specifically, KRAKOW has physical impairments that substantially limit one or

more major life activities, has a record of the impairment, and is regarded by the Defendant as

having such impairments.

        44.    KRAKOW is a qualified individual with disabilities as that term is defined in the

FCRA.

        45.    KRAKOW is an individual who, with or without reasonable accommodation, at

all relevant times could perform the essential functions of his own job with DOWNTOWN.

        46.    At all material times, KRAKOW was an employee and DOWNTOWN was his

employer covered by and within the meaning of the FCRA.

        47.    DOWNTOWN was made aware and was aware of KRAKOW’s disabilities,

which qualify under the FCRA.

        48.    DOWNTOWN discriminated against KRAKOW with respect to the terms,

conditions, and privileges of employment because of his disabilities.

        49.    DOWNTOWN conducted itself with malice or with reckless indifference to

KRAKOW’s protected rights under Florida law.

        50.    DOWNTOWN discriminated against KRAKOW in violation of the FCRA by

interfering with his enjoyment of all benefits, privileges, terms, and conditions of his employment.




                                                 7
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 8 of 13 PageID 8



          51.      The conduct of DOWNTOWN altered the terms and conditions of KRAKOW’s

employment and KRAKOW suffered negative employment action in the form of discipline and

termination.

          52.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, KRAKOW has lost all of the benefits and privileges of his employment and has been

substantially and significantly injured in his career path that was anticipated from his employment.

          53.      As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

KRAKOW is entitled to all relief necessary to make him whole.

          54.      As a direct and proximate result of the Defendant’s actions, KRAKOW has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

          55.      KRAKOW has exhausted his administrative remedies and this count is timely

brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all disability

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;




                                                      8
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 9 of 13 PageID 9



   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                   COUNT III – VIOLATION OF THE ADAAA- RETALIATION

          56.      Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

          57.      Following KRAKOW’s objection to disability discrimination, DOWNTOWN

retaliated by altering the terms and conditions of his employment by terminating KRAKOW.

          58.      KRAKOW’s objection to disability discrimination constitutes a protected activity

because such objections were in furtherance of rights secured to him by law.

          59.      Said protected activity was the proximate cause of DOWNTOWN’s negative

employment actions against KRAKOW including changed working conditions, discipline, and

ultimately termination.

          60.      Instead of ceasing its disparate treatment based upon disability, DOWNTOWN

retaliated against KRAKOW via changed working conditions, discipline, and termination.

          61.      The acts, failures to act, practices and policies of DOWNTOWN set forth above

constitute retaliation in violation of the ADAAA.




                                                      9
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 10 of 13 PageID 10



       62.      As a direct and proximate result of the violations of the ADAAA, as referenced

and cited herein, KRAKOW has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path.

       63.     As a direct and proximate result of the violations of the ADAAA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

KRAKOW is entitled to all relief necessary to make him whole as provided for under the ADEA

and ADAAA.

       64.     As a direct and proximate result of DOWNTOWN’s actions, KRAKOW has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       65.     KRAKOW has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;




                                                 10
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 11 of 13 PageID 11



       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of the Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages;

       viii.   Punitive damages, and;

       ix.     Such other relief as this Court shall deem appropriate.

     COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                             RETALIATION

       66.     Plaintiff incorporates by reference Paragraphs 1-25 of this Complaint as though

fully set forth below.

       67.     Following KRAKOW’s objection to disability discrimination, DOWNTOWN

retaliated by altering the terms and conditions of his employment by terminating KRAKOW.

       68.     KRAKOW’s objection to disability discrimination constitutes a protected activity

because such objections were in furtherance of rights secured to him by law.

       69.     Said protected activity was the proximate cause of DOWNTOWN’s negative

employment actions against KRAKOW including changed working conditions, discipline, and

ultimately termination.

       70.     Instead of ceasing its disparate treatment based upon disability, DOWNTOWN

retaliated against KRAKOW via changed working conditions, discipline, and termination.

       71.     The acts, failures to act, practices and policies of DOWNTOWN set forth above

constitute retaliation in violation of the FCRA.




                                                   11
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 12 of 13 PageID 12



       72.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, KRAKOW has lost all of the benefits and privileges of his employment and has been

substantially and significantly injured in his career path.

       73.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

KRAKOW is entitled to all relief necessary to make him whole as provided for under the FCRA.

       74.     As a direct and proximate result of DOWNTOWN’s actions, KRAKOW has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       75.     KRAKOW has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing the Defendant to cease and desist from all retaliation

               against employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;



                                                 12
Case 2:19-cv-00312-JES-MRM Document 1 Filed 05/10/19 Page 13 of 13 PageID 13



        v.      Declaratory relief declaring the acts and practices of the Defendant to be in

                violation of the statute cited above;

        vi.     Reasonable attorney's fees plus costs;

        vii.    Compensatory damages;

        viii.   Punitive damages, and;

        ix.     Such other relief as this Court shall deem appropriate.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,



Dated: May 10, 2019                     /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                   13
